Citation Nr: 9920495	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the mandible.





ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1998, the Board remanded 
the case to the RO for additional development.  The case was 
again received at the Board in June 1999.  

In written correspondence dated in November 1998, the veteran 
claimed service connection for earaches, tinnitus, and 
headaches as a result of the head injury he sustained during 
service.  These claims are not inextricably intertwined with 
the current appeal, and they are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's mandibular fracture is currently manifested by 
crepitus and slight deviation to the right upon opening. 

CONCLUSION OF LAW

The criteria for a 10 percent rating, and no more, for the 
residuals of a fracture of the mandible have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

Service medical records show that the veteran sustained a 
fracture of the right angle of the mandible in 1979.  He 
underwent a closed reduction, with arch bars and 
intermaxillary wires.  

An examination was conducted by VA in May 1997.  On objective 
examination, the mouth was edentulous.  An X-ray study of the 
mandible showed no evidence of a fracture and no dislocation.  
The impression was normal study.  

Pursuant to the Board's September 1998 Remand, a neurological 
examination was conducted by VA in January 1999.  On 
inspection of the face, there was perhaps asymmetry of the 
maxillary regions with the left side being fuller than the 
right.  There was a subjective sensation of pain with 
palpation over the temporomandibular joint which increased 
with jaw opening and closing.  There was no facial weakness 
and the remainder of the cranial nerves appeared to be 
intact.  Pinprick and light touch sensation were equal 
bilaterally over both sides of the face.  The examiner stated 
that he did not believe that the veteran had a neurological 
problem related to his mandibular fracture, but evaluation by 
an oral surgeon was recommended.  

An oral and dental examination was conducted by VA in January 
1999.  The veteran's complaint was that it hurt his ear when 
he opened his jaw wide.  Objectively, it was noted that the 
veteran was missing all but teeth numbered 21 to 27.  He had 
complete maxillary dentures and a mandibular removal partial 
denture, but he did not wear them.  The examiner was unable 
to accurately measure range of 

motion because of the missing upper teeth, but the opening 
appeared to be less than normal.  There was a slight 
deviation to the right upon opening.  There was normal bone 
loss after removal of teeth.  There was a slight crepitus in 
the right temporomandibular joint.  Oral hygiene was poor.  
The diagnoses were limited motion of the jaw, caries, partial 
edentulism and periodontitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For malunion of the mandible, with slight displacement, a 
noncompensable rating is warranted; with moderate 
displacement, a 10 percent rating is warranted.  
38 C.F.R. §4.150, Diagnostic Code 9904.  

Limitation of motion of the temporomandibular articulation 
will be rated as 10 percent where motion is limited to 
between 31 to 40 millimeters or where lateral excursion is 
from 0 to 4 millimeters.  The rating for limited inter-
incisal movement will not be combined with the rating for 
lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

In his substantive appeal, the veteran complained that he had 
neurologic residuals from his mandibular fracture.  However, 
on neurologic evaluation, no residuals were demonstrated.  
His examination was normal.  On dental examination, some 
crepitus, limitation of motion and slight lateral excursion 
of the temporomandibular joint was noted.  Under the rating 
criteria, any lateral excursion, no matter how slight, may be 
rated as 10 percent disabling.  Since the veteran does 
manifest some deviation to the right, a 10 percent rating is 
warranted.  A rating in excess of 10 percent is not 
warranted, as any limitation of motion of the joint may not, 
by regulation, be combined with a rating for lateral 
excursion.  Neither does the slight crepitus noted in the 
temporomandibular joint warrant a higher disability rating.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating of 10 percent for the residuals of a fracture of the 
mandible is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

